Case 1:13-cr-20120-TLL-PTM ECF No. 54 filed 08/13/20                  PageID.375       Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,
v.                                                            Case No. 13-20120
                                                              Honorable Thomas L. Ludington
CASSIAL URONE GARNER,

                  Defendant.
__________________________________________/

ORDER DENYING WITH PREJUDICE MOTION FOR COMPASSIONATE RELEASE

       Defendant Cassial Urone Garner pled guilty to possession with intent to distribute 28 grams

or more of cocaine base on February 21, 2013. ECF Nos. 13, 15, 18. On May 30, 2013, he was

sentenced to 135 months imprisonment. ECF No. 19. Defendant’s § 2255 motion was denied on

March 4, 2015. ECF No. 44. On December 3, 2015, Defendant’s motion under 18 U.S.C. §

3582(c)(2) “for a reduction in the term of imprisonment imposed based on a guidelines sentencing

range that has subsequently been lowered and made retroactive by the United States Sentencing

Commission” was granted and his sentence was reduced to 120 months. ECF No. 49.

       On June 10, 2020, Defendant filed an emergency motion for sentence reduction. ECF No.

51. He sought compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) because of COVID-

19. Id. Defendant argued that “Based upon the threat of COVID-19 alone, the Court should grant

this Motion and relief sought.” Id. Defendant provides that he has served 80% of his sentence,

resides at the Federal Prison Camp in Duluth, Minnesota, and has been approved to move to a half-

way house in September 2020. Id. at PageID.328. Defendant also explains that he has high blood

pressure and “other cardiac heart related medical conditions” leading to a higher risk of “contacting

[sic] COVID-19 if left incarcerated.” Id. at PageID.329.
Case 1:13-cr-20120-TLL-PTM ECF No. 54 filed 08/13/20                  PageID.376       Page 2 of 8



       For the following reasons, his motion will be denied with prejudice.

                                                 I.

       Defendant seeks a reduction of his sentence pursuant to 18 U.S.C. §3582(c)(1)(A) which

provides:

       The court may not modify a term of imprisonment once it has been imposed
       except…upon motion of the Director of the Bureau of Prisons, or upon motion of
       the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
       or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier, may reduce the term of imprisonment…
       after considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that…extraordinary and compelling reasons warrant such a
       reduction…and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission

18 U.S.C. §3582(c)(1)(A).

       The statute provides three inquiries that must be addressed in resolving Defendant’s motion

for compassionate release. First, whether Defendant fully exhausted his administrative remedies

with the BOP. Second, whether a sentence reduction is warranted in consideration of the factors

set forth in 18 U.S.C. §3553. Finally, whether “extraordinary and compelling reasons warrant such

a reduction” and whether the reduction is consistent with the applicable Sentencing Commission

policy statements. Each inquiry will be addressed in turn.

                                                A.

       As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust their administrative remedies with

the Bureau of Prisons (“BOP”) or wait 30 days after making such a request. The Sixth Circuit has

explained that:

       By creating a compassionate-release option in the First Step Act, Congress gave
       inmates an option to seek early release on health grounds. The seriousness of
       COVID-19 and its spread in many prisons make it all the more imperative that the

                                               -2-
Case 1:13-cr-20120-TLL-PTM ECF No. 54 filed 08/13/20                  PageID.377       Page 3 of 8



       prisons have authority to process these applications fairly and with due regard for
       the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
       to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020).

       Defendant provided a copy of a memorandum from the Warden explaining that his request

for a reduction in sentence due to concerns about COVID-19 was denied. ECF No. 51 at

PageID.331. He meets the first requirement.

                                                 B.

       The next consideration is whether the sentence reduction is warranted under the factors of

18 U.S.C. §3553(a). They are as follows:

       (1) the nature and circumstances of the offense and the history and characteristics of the
       defendant;
       (2) the need for the sentence imposed--
              (A) to reflect the seriousness of the offense, to promote respect for the law, and to
              provide just punishment for the offense;
              (B) to afford adequate deterrence to criminal conduct;
              (C) to protect the public from further crimes of the defendant; and
              (D) to provide the defendant with needed educational or vocational training,
              medical care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for--
              (A) the applicable category of offense committed by the applicable category of
              defendant as set forth in the guidelines…
       (5) any pertinent policy statement…
        (6) the need to avoid unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.
18 U.S.C. §3553(a).



                                                 -3-
Case 1:13-cr-20120-TLL-PTM ECF No. 54 filed 08/13/20                    PageID.378       Page 4 of 8



          Defendant’s underlying offense is for possession with intent to distribute cocaine base.

ECF No. 44. Drug-related offenses are serious. Defendant has served 80% of his 120-month

sentence. This was not his first drug-related offense. According to his Presentence Investigation

Report, he had a prior offense for delivery of cocaine in 1994, possession of narcotics in 2004,

possession in 2005, and possession in 2009. In his PSR, it was reported that Defendant believes he

suffers from an extreme drug addiction.

          A consideration of the §3553 factors indicates that Defendant is not entitled to a sentence

reduction.

                                                   C.

          The next inquiry to be resolved in addressing Defendant’s motion for compassionate

release is whether “extraordinary and compelling reasons warrant such a reduction” and whether

“such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” The Sentencing Commission promulgates the United State Sentencing Guidelines

(“U.S.S.G.”). The applicable policy statement is found in U.S.S.G. § 1B1.13 which provides:

          Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
          3582(c)(1)(A), the court may reduce a term of imprisonment…if, after considering
          the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
          the court determines that--

                 (1)(A) Extraordinary and compelling reasons warrant the reduction;…

                 (2) The defendant is not a danger to the safety of any other person or to the
                 community, as provided in 18 U.S.C. § 3142(g); and

                 (3) The reduction is consistent with this policy statement.

U.S.S.G. 1B1.13. Defendant’s situation does not present extraordinary and compelling reasons for

a sentence reduction. Additionally, he has not demonstrated that he is not a danger to the safety of

others.



                                                  -4-
Case 1:13-cr-20120-TLL-PTM ECF No. 54 filed 08/13/20                    PageID.379       Page 5 of 8



                                                   1.

       The commentary of the policy statement provides additional guidance about which

circumstances qualify as having extraordinary and compelling reasons. It provides in relevant part:

       [E]xtraordinary and compelling reasons exist under any of the circumstances set
       forth below:

       (A) Medical Condition of the Defendant.--

           (i) The defendant is suffering from a terminal illness (i.e., a serious and
           advanced illness with an end of life trajectory). A specific prognosis of life
           expectancy (i.e., a probability of death within a specific time period) is not
           required. Examples include metastatic solid-tumor cancer, amyotrophic lateral
           sclerosis (ALS), end-stage organ disease, and advanced dementia.

           (ii) The defendant is--

                  (I) suffering from a serious physical or medical condition,

                  (II) suffering from a serious functional or cognitive impairment, or

                  (III) experiencing deteriorating physical or mental health because of the
                  aging process,

       that substantially diminishes the ability of the defendant to provide self-care within
       the environment of a correctional facility and from which he or she is not expected
       to recover.

       (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
           experiencing a serious deterioration in physical or mental health because of the
           aging process; and (iii) has served at least 10 years or 75 percent of his or her
           term of imprisonment, whichever is less.

       (C) Family Circumstances.--

           (i)        The death or incapacitation of the caregiver of the defendant’s minor
                      child or minor children.

           (ii)       The incapacitation of the defendant's spouse or registered partner when
                      the defendant would be the only available caregiver for the spouse or
                      registered partner.

       (D) Other Reasons.--As determined by the Director of the Bureau of Prisons, there
           exists in the defendant's case an extraordinary and compelling reason other

                                                  -5-
Case 1:13-cr-20120-TLL-PTM ECF No. 54 filed 08/13/20                   PageID.380       Page 6 of 8



            than, or in combination with, the reasons described in subdivisions (A) through
            (C).

U.S.S.G. § 1B1.13.

       Defendant argues that the spread of COVID-19 throughout the nation qualifies as a

compelling and extraordinary circumstance. ECF No. 51. However, Defendant does not explain

how his argument fits within U.S.S.G. § 1B1.13. Though COVID-19 could be considered

compelling and extraordinary in the context of a public health situation, Defendant has not

explained how COVID-19 is compelling and extraordinary in the context of specific parameters

of U.S.S.G. § 1B1.13.

       Defendant’s situation does not qualify as “compelling and extraordinary” under subsection

(A) of the policy statement commentary. He provides that he has high blood pressure and

unspecified “other cardiac heart related medical conditions.” ECF No. 51 at PageID.329. However,

he does not represent that his health problems are terminal illnesses. He only seeks relief based on

the possibility of contracting COVID-19. Nor does he allege that he suffers from a serious physical

or medical condition or a serious functional or cognitive impairment that prevents him from

providing self-care. He identifies COVID-19 as a health threat, but the U.S.S.G. policy statement

does not provide relief based on potential health risks. Instead, a defendant must have an actual

medical condition or a terminal illness.

       Defendant’s situation does not qualify as “compelling and extraordinary” under subsection

(B) of the policy statement commentary because he is 50 years old. Additionally, he does not

qualify under subsection (C) because he is not seeking release in order to care for a spouse or child.

       Defendant has not demonstrated that “compelling and extraordinary” circumstances exist

meriting his compassionate release.




                                                -6-
Case 1:13-cr-20120-TLL-PTM ECF No. 54 filed 08/13/20                    PageID.381   Page 7 of 8



                                                 2.

       The policy statement further directs the Court to consider the factors in 18 U.S.C. § 3142

in determining whether the defendant would not be a danger to others or the community. The §

3142 factors are:

       (1) the nature and circumstances of the offense charged, including whether the
       offense is a crime of violence, a violation of section 1591, a Federal crime of
       terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
       or destructive device;
       (2) the weight of the evidence against the person;
       (3) the history and characteristics of the person, including--
               (A) the person’s character, physical and mental condition, family ties,
               employment, financial resources, length of residence in the community,
               community ties, past conduct, history relating to drug or alcohol abuse,
               criminal history, and record concerning appearance at court proceedings;
               and
               (B) whether, at the time of the current offense or arrest, the person was on
               probation, on parole, or on other release pending trial, sentencing, appeal,
               or completion of sentence for an offense under Federal, State, or local law;
               and
       (4) the nature and seriousness of the danger to any person or the community that
       would be posed by the person’s release…
18 U.S.C.A. § 3142.

       Consideration of the above factors support the conclusion that Defendant would be a

danger to others and the community if released. According to his Presentence Investigation Report,

he has a lengthy history of criminal drug offenses, multiple non-compliance judgments due to

failing to appear, one operating under the influence, and operating a vehicle with a suspended

license. Defendant should be congratulated for completing Resident Drug treatment, NRES Drug

TMT, and Drug Education Complete, as well as a lengthy list of skills courses during his

incarceration. However, due to his repeated criminal offenses, Defendant could be a danger to

others and the community if he were released prior to BOP’s timeline.

                                               -7-
Case 1:13-cr-20120-TLL-PTM ECF No. 54 filed 08/13/20                                      PageID.382   Page 8 of 8



                                                           II.

      Accordingly, Garner’s Motion for Compassionate Release, ECF No. 51, is DENIED

WITH PREJUDICE.



Dated: August 13, 2020                                             s/Thomas L. Ludington
                                                                   THOMAS L. LUDINGTON
                                                                   United States District Judge




                                                 PROOF OF SERVICE

                         The undersigned certifies that a copy of the foregoing order was served
                         upon each attorney of record herein by electronic means and to Cassial
                         Urone Garner #48072-039, FPC DULUTH, FEDERAL PRISON
                         CAMP, P.O. BOX 1000, DULUTH, MN 55814 by first class U.S.
                         mail on August 13, 2020.

                                                          s/Kelly Winslow
                                                          KELLY WINSLOW, Case Manager




                                                          -8-
